NYE, Chief Justice,
dissenting.
I respectfully dissent. I would adhere to our original decision and dismiss the appeal. Appellant’s motion for rehearing raises no valid arguments to show that we wrongly exercised our discretion when rul*460ing on his initial motion for extension of time.
The majority opinion on rehearing notes that we have written previously on matters concerning late-filed documents. See Rios v. State, 791 S.W.2d 509 (Tex.App.—Corpus Christi 1989, no pet.); Guerra v. State, 766 S.W.2d 830 (Tex.App.—Corpus Christi 1989, no pet.); Gomez v. State, 763 S.W.2d 583 (Tex.App.—Corpus Christi 1988, no pet.); De La Garza v. State, 763 S.W.2d 62 (Tex.App.—Corpus Christi 1988, no pet.). Other Courts of Appeals have also addressed whether late-tendered documents should be filed. See Savery v. State, 767 S.W.2d 242 (Tex.App.—Beaumont 1989, no pet.); Rodriguez v. State, 743 S.W.2d 683 (Tex.App.—El Paso 1987, pet. ref’d); Swann v. State, 737 S.W.2d 623 (Tex.App.—Fort Worth 1987, no pet.). It is not necessary to repeat all the valid reasons which exist for requiring an appellant to adhere to the filing deadlines. I would simply reiterate that the administration of justice is fair and equal only when all parties are required to adhere to the rules in both civil and criminal cases.
As the majority points out, not all parties are required to adhere to the same deadlines. Tex.R.App.P. 54, entitled “Time to File Record,” is divided into several sections. Rule 54(a), which applies to civil cases, contains specific language prohibiting the late filing of transcripts. Rule 54(b), which applies to criminal cases, does not contain the prohibiting language. The elimination of different rules for civil and criminal appeals was one purpose for adopting the current “Rules of Appellate Procedure.” It is apparent that we currently have two standards — one for criminal cases and one for civil cases. We should not have this double standard. The rules of procedure, and the sanction for failure to adhere to the deadlines imposed by those rules, should be the same for both civil and criminal appeals.
If this were a civil case, this Court could not permit the late filing of the transcript. But because this is a criminal case, the appellant is permitted to pay no heed to the deadline for filing the transcript and is permitted to ignore the fifteen-day extension period. Even after being coaxed by the Clerk of this Court to explain why his extension-motion was late, appellant only explained that he was busy with other matters. I do not find that explanation sufficient to invoke the extraordinary resort to Tex.R.App.P. 83.
The majority holds, and I agree, that Rule 83 gives this Court the authority to permit the late filing of a transcript. I do not agree, however, that our authority should be exercised in this case. The Court of Criminal Appeals should grant review in this case to determine under what circumstances Rule 83 may be exercised. If Rule 83 gives this Court unlimited discretion to file a transcript, our high Court should establish some guidelines to prevent its arbitrary application.
I find no reason to grant appellant’s motion for rehearing and dissent to the reinstatement of the appeal.